     Case 8:19-cv-00576-PSG-PJW Document 1 Filed 03/26/19 Page 1 of 12 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 4    Woodland Hills, CA 91367
 5    Phone: 323-306-4234
      Fax: 866-633-0228
 6
      tfriedman@toddflaw.com
 7    abacon@toddflaw.com
 8    mgeorge@toddflaw.com
      Attorneys for Plaintiff
 9
10                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
11
12   MOHAMED ELHENDI, individually           )   Case No.
     and on behalf of all others similarly   )
13
     situated,                               )   CLASS ACTION
14                                           )
     Plaintiff,                              )   COMPLAINT FOR VIOLATIONS
15
                                             )   OF:
16          vs.                              )
                                             )      1.      NEGLIGENT VIOLATIONS
17                                                          OF THE TELEPHONE
     NCC BUSINESS SERVICES, INC.,            )              CONSUMER PROTECTION
18   and DOES 1 through 10, inclusive,       )              ACT [47 U.S.C. §227 ET
19                                           )              SEQ.]
                                                    2.      WILLFUL VIOLATIONS
     Defendant.                              )              OF THE TELEPHONE
20
                                             )              CONSUMER PROTECTION
21                                           )              ACT [47 U.S.C. §227 ET
                                                            SEQ.]
22                                           )      3.      VIOLATIONS OF THE
                                             )              ROSENTHAL FAIR DEBT
23                                           )              COLLECTION PRACTICES
                                                            ACT [CAL. CIV. CODE
24                                           )              §1788 ET SEQ.]
                                             )
25
                                             )   DEMAND FOR JURY TRIAL
26
27
            Plaintiff MOHAMED ELHENDI (“Plaintiff”), individually and on behalf of
28
     all others similarly situated, alleges the following against Defendant NCC


                                CLASS ACTION COMPLAINT
                                           -1-
     Case 8:19-cv-00576-PSG-PJW Document 1 Filed 03/26/19 Page 2 of 12 Page ID #:2




 1   BUSINESS SERVICES, INC. upon information and belief based upon personal
 2   knowledge:
 3                                  INTRODUCTION
 4         1.     Plaintiff’s Class Action Complaint is brought pursuant to the
 5   Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
 6         2.     Plaintiff, individually, and on behalf of all others similarly situated,
 7   brings this Complaint for damages, injunctive relief, and any other available legal
 8
     or equitable remedies, resulting from the illegal actions of Defendant            in
 9
     negligently, knowingly, and/or willfully contacting Plaintiff no Plaintiff’s cellular
10
     telephone, thereby the TCPA, 47 U.S.C. § 227. Plaintiff alleges as follows upon
11
     personal knowledge as to himself and his own acts and experiences, and, as to all
12
     other matters, upon information and belief, including investigation conducted by
13
     his attorneys.
14
           3.     In addition to Plaintiff’s Class Claims, Plaintiff also brings an action
15
16
     for damages as an individual consumer for Defendant’s violations the Rosenthal

17   Fair Debt Collection Practices Act, Cal Civ. Code §1788, et seq. (hereinafter

18   “RFDCPA”) which prohibits debt collectors from engaging in abusive, deceptive,
19   and unfair practices.
20                           JURISDICTION AND VENUE
21         4.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
22   a resident of California, seeks relief on behalf of a Class, which will result in at
23   least one class member belonging to a different state than that of Defendant, a
24   Florida company that does business in California and other States. Plaintiff also
25   seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,
26   when aggregated among a proposed class in the thousands, exceeds the
27
     $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
28



                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 8:19-cv-00576-PSG-PJW Document 1 Filed 03/26/19 Page 3 of 12 Page ID #:3




 1   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
 2   (“CAFA”) are present, and this Court has jurisdiction.
 3         5.       Alternatively, this Court has jurisdiction over Plaintiff’s TCPA
 4   claims pursuant to 28 U.S.C. § 1331.
 5         6.       Ancillary to Plaintiff’s TCPA claims, this Court has jurisdiction
 6
     pursuant to 28 U.S.C. § 1367(a) over Plaintiff’s claims arising under the RFDCPA,
 7
     Cal. Civ. Code § 1788, et seq. because they arise under the same case or
 8
     controversy.
 9
           7.       Venue is proper in the United States District Court for the Central
10
     District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
11
     business within the State of California and Plaintiff resides within this District.
12
                                          PARTIES
13
14
           8.       Plaintiff, MOHAMED ELHENDI (“Plaintiff”), is a natural person

15   residing in Orange County in the state of California, and is a “person” as defined

16   by 47 U.S.C. § 153(39). Furthermore, Plaintiff is a “debtor” as defined by the
17   RFDCPA, Cal. Civ. Code § 1788.2(h).
18         9.       At all relevant times herein, Defendant, NCC BUSINESS
19   SERVICES, INC. (“Defendant”), is company engaged in collection activity in
20   connection with debts allegedly owed to it, and is a “person” as defined by 47
21   U.S.C. § 153(39). Furthermore, Defendant, at all relevant times herein, was a
22   company engaged, by use of the mails and telephone, in the business of collecting
23   an alleged debt from PLAINTIFF which qualifies as a “consumer debt” as defined
24   by the RFDCPA, Cal. Civ. Code § 1788.2(f). DEFENDANT regularly attempts to
25
     collect debts in the ordinary course of its business, and therefore is a “debt
26
     collector” as defined by the RFDCPA, Cal. Civ. Code § 1788.2(c).
27
28



                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 8:19-cv-00576-PSG-PJW Document 1 Filed 03/26/19 Page 4 of 12 Page ID #:4




 1         10.     Defendants acted through their agents, employees, officers, members,
 2   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 3   representatives, and insurers.
 4         11.     The above named Defendant, and its subsidiaries and agents, are
 5   collectively referred to as “Defendants.” The true names and capacities of the
 6
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 7
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8
     names. Each of the Defendants designated herein as a DOE is legally responsible
 9
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
10
     the Complaint to reflect the true names and capacities of the DOE Defendants
11
     when such identities become known.
12
           12.     Plaintiff is informed and believes that at all relevant times, each and
13
14
     every Defendant was acting as an agent and/or employee of each of the other

15   Defendants and was acting within the course and scope of said agency and/or

16   employment with the full knowledge and consent of each of the other Defendants.
17   Plaintiff is informed and believes that each of the acts and/or omissions
18   complained of herein was made known to, and ratified by, each of the other
19   Defendants.
20                         FACTUAL ALLEGATIONS – TCPA
21         13.     Beginning as early as November 2018, Defendant contacted Plaintiff
22   on his cellular telephone number ending in -3322, in an effort to collect an alleged
23   debt owed from Plaintiff.
24         14.     Defendant called Plaintiff from telephone numbers confirmed to
25
     belong to Defendant, including without limitation (888) 880-6020.
26
           15.     In its efforts to collect the alleged debt owed from Plaintiff, Defendant
27
     used an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1)
28
     to place its daily calls to Plaintiff seeking to collect an alleged debt owed.

                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 8:19-cv-00576-PSG-PJW Document 1 Filed 03/26/19 Page 5 of 12 Page ID #:5




 1         16.    Defendant’s calls constituted calls that were not for emergency
 2   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 3         17.    Defendant’s calls were placed to telephone number assigned to a
 4   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 5   pursuant to 47 U.S.C. § 227(b)(1).
 6
           18.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 7
     express consent” to receive calls using an automatic telephone dialing system or
 8
     an artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 9
     227(b)(1)(A).
10
           19.    Furthermore, Plaintiff orally revoked any and all consent to be
11
     contacted using an automated telephone dialing system, to the extent any ever
12
     existed.
13
14
           20.    Despite Plaintiff’s oral revocation of consent to be called, Defendant

15   continued to call Plaintiff.

16         21.    Plaintiff alleged upon information and belief, including without
17   limitation his experience of being called by Defendant despite his explicit
18   revocation of consent to be called, that Defendant failed to put in place reasonable
19   policies and procedures to avoid violation of the TCPA.
20                       FACTUAL ALLEGATIONS – RFDCPA
21         22.    In addition to the facts pled above, at various times prior to the filing
22   of the instant complaint, including within one year preceding the filing of this
23   complaint, Defendant contacted Plaintiff in an attempt to collect an alleged
24   outstanding debt.
25
           23.    Beginning, or around, November 2018, Plaintiff began receiving
26
     numerous calls from Defendant.
27
           24.    Each of these calls were made to Plaintiff in connection with
28
     collection on an alleged debt.

                                    CLASS ACTION COMPLAINT
                                               -5-
     Case 8:19-cv-00576-PSG-PJW Document 1 Filed 03/26/19 Page 6 of 12 Page ID #:6




 1           25.      On several occasions, Plaintiff told Defendant to stop calling him, but
 2   Defendant continued to call.
 3           26.      The RFDCPA, Cal. Civ. Code § 1788.17 mandates that every debt
 4   collector collecting or attempting to collect a consumer debt shall comply with the
 5   Federal Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692b
 6
     through 1692j and be subject to the remedies in the FDCPA, 15 U.S.C. § 1692k.
 7
             27.      Defendant’s conduct violated the RFDCPA in multiple ways,
 8
     including but not limited to:
 9
10
                   a) Causing a telephone to ring repeatedly or continuously to annoy
                      Plaintiff (Cal. Civ. Code § 1788.11(d));
11
12                 b) Communicating, by telephone or in person, with Plaintiff with such
                      frequency as to be unreasonable and to constitute an harassment to
13
                      Plaintiff under the circumstances (Cal. Civ. Code § 1788.11(e));
14
                   c) Causing Plaintiffs telephone to ring repeatedly or continuously with
15
                      intent to harass, annoy or abuse Plaintiff (15 U.S.C. § 1692d(5));
16
17                 d) Communicating with Plaintiff at times or places which were known
                      or should have been known to be inconvenient for Plaintiff (15
18                    U.S.C. § 1692c(a)(1)); and
19
                   e) Engaging in conduct the natural consequence of which is to harass,
20
                      oppress, or abuse Plaintiff (15 U.S.C. § 1692d)).
21
22           28.      As a result of the above violations of the RFDCPA, Plaintiff suffered
23   and continues to suffer injury to Plaintiff’s feelings, personal humiliation,
24   embarrassment, mental anguish and emotional distress, and Defendant is liable to
25   Plaintiff for Plaintiff’s actual damages, statutory damages, and costs and attorney’s
26   fees.
27                             CLASS ACTION ALLEGATIONS
28           29.      Plaintiff brings this action individually and on behalf of all others


                                      CLASS ACTION COMPLAINT
                                                 -6-
     Case 8:19-cv-00576-PSG-PJW Document 1 Filed 03/26/19 Page 7 of 12 Page ID #:7




 1   similarly situated, as a member of the proposed class (hereafter “The Class”)
 2   defined as follows:
 3
                  All persons within the United States who received any
 4                telephone calls from Defendant to said person’s cellular
 5                telephone made through the use of any automatic
                  telephone dialing system or an artificial or prerecorded
 6                voice and such person had not previously consented to
 7                receiving such calls within the four years prior to the
                  filing of this Complaint
 8
 9         30.    Plaintiff represents, and is a member of, The Class, consisting of All
10   persons within the United States who received any collection telephone calls from
11   Defendant to said person’s cellular telephone made through the use of any
12   automatic telephone dialing system or an artificial or prerecorded voice and such
13   person had not previously not provided their cellular telephone number to
14   Defendant within the four years prior to the filing of this Complaint.
15         31.    Defendant, its employees and agents are excluded from The Class.
16   Plaintiff does not know the number of members in The Class, but believes the Class
17   members number in the thousands, if not more. Thus, this matter should be
18   certified as a Class Action to assist in the expeditious litigation of the matter.
19         32.    The Class is so numerous that the individual joinder of all of its
20   members is impractical. While the exact number and identities of The Class
21   members are unknown to Plaintiff at this time and can only be ascertained through
22   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
23   The Class includes thousands of members.           Plaintiff alleges that The Class
24   members may be ascertained by the records maintained by Defendant.
25         33.    Plaintiff and members of The Class were harmed by the acts of
26   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
27   and Class members via their cellular telephones thereby causing Plaintiff and Class
28   members to incur certain charges or reduced telephone time for which Plaintiff and


                                   CLASS ACTION COMPLAINT
                                              -7-
     Case 8:19-cv-00576-PSG-PJW Document 1 Filed 03/26/19 Page 8 of 12 Page ID #:8




 1   Class members had previously paid by having to retrieve or administer messages
 2   left by Defendant during those illegal calls, and invading the privacy of said
 3   Plaintiff and Class members.
 4         34.    Common questions of fact and law exist as to all members of The
 5   Class which predominate over any questions affecting only individual members of
 6   The Class. These common legal and factual questions, which do not vary between
 7   Class members, and which may be determined without reference to the individual
 8   circumstances of any Class members, include, but are not limited to, the following:
 9                a.    Whether, within the four years prior to the filing of this
10                      Complaint, Defendant made any collection call (other than a
11                      call made for emergency purposes or made with the prior
12                      express consent of the called party) to a Class member using
13                      any automatic telephone dialing system or any artificial or
14                      prerecorded voice to any telephone number assigned to a
15                      cellular telephone service;
16                b.    Whether Plaintiff and the Class members were damages
17                      thereby, and the extent of damages for such violation; and
18                c.    Whether Defendant should be enjoined from engaging in such
19                      conduct in the future.
20         35.    As a person that received numerous collection calls from Defendant
21   using an automatic telephone dialing system or an artificial or prerecorded voice,
22   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
23   typical of The Class.
24         36.    Plaintiff will fairly and adequately protect the interests of the members
25   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
26   class actions.
27         37.    A class action is superior to other available methods of fair and
28   efficient adjudication of this controversy, since individual litigation of the claims


                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 8:19-cv-00576-PSG-PJW Document 1 Filed 03/26/19 Page 9 of 12 Page ID #:9




 1   of all Class members is impracticable. Even if every Class member could afford
 2   individual litigation, the court system could not. It would be unduly burdensome
 3   to the courts in which individual litigation of numerous issues would proceed.
 4   Individualized litigation would also present the potential for varying, inconsistent,
 5   or contradictory judgments and would magnify the delay and expense to all parties
 6   and to the court system resulting from multiple trials of the same complex factual
 7   issues. By contrast, the conduct of this action as a class action presents fewer
 8   management difficulties, conserves the resources of the parties and of the court
 9   system, and protects the rights of each Class member.
10         38.    The prosecution of separate actions by individual Class members
11   would create a risk of adjudications with respect to them that would, as a practical
12   matter, be dispositive of the interests of the other Class members not parties to such
13   adjudications or that would substantially impair or impede the ability of such non-
14   party Class members to protect their interests.
15         39.    Defendant has acted or refused to act in respects generally applicable
16   to The Class, thereby making appropriate final and injunctive relief with regard to
17   the members of The Class as a whole.
18                             FIRST CAUSE OF ACTION
19          Negligent Violations of the Telephone Consumer Protection Act
20                                 47 U.S.C. §227 et seq.
21                    By Plaintiff and The Class Against Defendant
22         40.    Plaintiff repeats and incorporates by reference into this cause of
23   action the allegations set forth above at Paragraphs 1-39.
24         41.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
27         42.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
28   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory


                                  CLASS ACTION COMPLAINT
                                             -9-
     Case 8:19-cv-00576-PSG-PJW Document 1 Filed 03/26/19 Page 10 of 12 Page ID #:10




 1    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 2           43.   Plaintiff and the Class members are also entitled to and seek
 3    injunctive relief prohibiting such conduct in the future.
 4                            SECOND CAUSE OF ACTION
 5      Knowing and/or Willful Violations of the Telephone Consumer Protection
 6                                            Act
 7                                  47 U.S.C. §227 et seq.
 8                     By Plaintiff and The Class Against Defendant
 9           44.   Plaintiff repeats and incorporates by reference into this cause of
10    action the allegations set forth above at Paragraphs 1-39.
11           45.   The foregoing acts and omissions of Defendant constitute numerous
12    and multiple knowing and/or willful violations of the TCPA, including but not
13    limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
14    seq.
15           46.   As a result of Defendant’s knowing and/or willful violations of 47
16    U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
17    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
18    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19           47.   Plaintiff and the Class members are also entitled to and seek
20    injunctive relief prohibiting such conduct in the future.
21                              THIRD CAUSE OF ACTION
22            Violations of the Rosenthal Fair Debt Collection Practices Act
23                              Cal. Civ. Code § 1788 et seq.
24                     By Plaintiff, Individually, Against Defendant
25
26           48.   Plaintiff repeats and reincorporates by reference into this cause of

27    action allegations set forth above at paragraphs 1-28.
28



                                   CLASS ACTION COMPLAINT
                                             -10-
     Case 8:19-cv-00576-PSG-PJW Document 1 Filed 03/26/19 Page 11 of 12 Page ID #:11




 1          49.     To the extent that Defendant’s actions, counted above, violated the

 2    RFDCPA, those actions were done knowingly and willfully.
 3
                                    PRAYER FOR RELIEF
 4
 5          WHEREFORE, Plaintiff requests judgment against Defendant for the
 6
      following:
 7
 8                               FIRST CAUSE OF ACTION
 9           Negligent Violations of the Telephone Consumer Protection Act
10                                   47 U.S.C. §227 et seq.
11                  As a result of Defendant’s negligent violations of 47 U.S.C.
12                  §227(b)(1), Plaintiff and the Class members are entitled to and
13                  request $500 in statutory damages, for each and every violation,
14                  pursuant to 47 U.S.C. 227(b)(3)(B).
15                  Any and all other relief that the Court deems just and proper.
16                             SECOND CAUSE OF ACTION
17      Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                             Act
19                                   47 U.S.C. §227 et seq.
20                  As a result of Defendant’s willful and/or knowing violations of 47
21                  U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
22                  and request treble damages, as provided by statute, up to $1,500, for
23                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
24                  U.S.C. §227(b)(3)(C).
25                  Any and all other relief that the Court deems just and proper.
26                               THIRD CAUSE OF ACTION
27           Violations of the Rosenthal Fair Debt Collection Practices Act
28                               Cal. Civ. Code § 1788 et seq.


                                    CLASS ACTION COMPLAINT
                                              -11-
     Case 8:19-cv-00576-PSG-PJW Document 1 Filed 03/26/19 Page 12 of 12 Page ID #:12




 1
            WHEREFORE, Plaintiff respectfully prays that judgment be entered against
 2
 3
      Defendant for the following:

 4
                   A.     Actual damages;
 5
                   B.     Statutory damages for willful and negligent violations;
 6
                   C.     Costs and reasonable attorney’s fees;
 7
                   D.     For such other and further relief as may be just and proper.
 8
                                       TRIAL BY JURY
 9
10
            50.    Pursuant to the seventh amendment to the Constitution of the United

11    States of America, Plaintiff is entitled to, and demands, a trial by jury.
12
                   Respectfully submitted this 26th Day of March, 2019.
13
14
15
                                 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16
17
                                 By:    /s/ Todd M. Friedman
18
                                        Todd M. Friedman
19                                      Law Offices of Todd M. Friedman
20                                      Attorney for Plaintiff
21
22
23
24
25
26
27
28



                                     CLASS ACTION COMPLAINT
                                               -12-
